Title: From Benjamin Franklin to the Loge des Commandeurs du Temple, 1 May 1783
From: Franklin, Benjamin
To: Masonic Lodge, Commandeurs du Temple


	Dear Brethren,
Passy, the 1st. of the 3d. Mo. 5783. [i.e., May 1, 1783]
I received your fraternal Letter dated the 21st. past, and am extremely sensible of your kind Congratulations, and of the Honour you propose to do me by an Act of Affiliation into your most respectable Lodge. I accept the Offer with great Satisfaction. And wishing you every kind of Felicity, particularly that your Power of doing Good may always be equal to your Inclination, I remain, Your very affectionate Brother
B Franklin
To the Commanders of the Temple at Carcassonne.
 
Addressed by L’Air de Lamotte: A Monsieur / Monsieur David de LaSajeole, Avocat / en Parlement / à Carcassonne.
